Exhibit 10.1

 



SHARE EXCHANGE AGREEMENT

 

 

This Share Exchange Agreement (this “Agreement”) is made and entered into as of
April 13, 2016 by and among NowNews Digital Media Technology Co., Ltd., a Nevada
corporation (the “Parent”), the Parent’s wholly owned subsidiary, Dawnrain Media
Co., Ltd. (“Dawnrain”) a Seychelles limited liability company, Dawnrain’s wholly
owned subsidiary, New Taoyard Advertising Co., Ltd. (“NTY”) a Seychelles limited
liability company, Beijing New Tong Ying Culture Media Co., Ltd. (“BJNTY”), a
limited liability formed in the People’s Republic of China in September 2015,
and BJNTY’s shareholders, Ming Gao and Xi Chen, two P.R.C individuals (the
“BJNTY Shareholders”).

 

WHEREAS, BJNYT is a newly formed company currently owned by BJNTY Shareholders
and is in the business of the development and production of theatrical movies,
television shows, short films, internet movies and other media content;

 

WHEREAS, the BJNTY Shareholders desire to acquire from the Parent an aggregate
of One Million and Sixty Hundred Thousand (1,600,000) (the “Parent Shares”) of
the Parent’s common stock, par value $0.001 per share (the “Common Stock”), in
exchange of 80% of the capital interest (of which 49% bearing voting right) of
BJNTY (“Exchange Shares”);

 

WHEREAS, the Parent desires to sell up to Three Million and Three Hundred
Thousand (3,300,000) shares of Common Stock in a private placement and use the
proceeds from the sale of Two Million shares of Common Stock for the sole
purpose of investment in BJNTY and the remainder of the proceeds for its general
corporate use;

 

WHEREAS, BJNTY may increase its registered capital in the future and both Parent
(directly or indirectly) and BJNTY Shareholders may contribute in according to
mutually agreed terms;

 

WHEREAS, the offer and sale of the Parent Shares by the Parent is being made in
reliance upon the provisions of Regulation S (“Regulation S”) promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”).

 

ARTICLE I.
Share exchange

 

1.01 Share Exchange. Subject to the terms and conditions of this Agreement, at
the Closing, the Parent shall sell, transfer, convey, assign and deliver to the
BJNTY Shareholders, at a mutually agreed percentage, of the Parent Shares free
and clear of all liens in exchange for the Exchange Shares.

 



1 

 

 

ARTICLE II.
CLOSING

 

2.01 Date and Place of Closing. The closing (the “Closing”) of transactions
contemplated hereby shall, subject to the satisfaction or waiver of the
applicable conditions set forth herein, take place at the offices of Sichenzia
Ross Friedman Ference LLP or other places as the parties may mutually agreed on
July 30, 2016 (“Closing Date”) or such earlier date as the parties may mutually
agreed on.

 

2.02 Deliveries at Closing.

 

(a) At or prior to the Closing, the Parent shall deliver to each BJNTY
Shareholder a certificate evidencing such BJNTY Shareholders’ number of Parent
Shares.

 

(b) At or prior to the Closing, each BJNTY Shareholder shall deliver to the
Parent the Exchange Shares.

 

2.03 Closing Conditions of Parent

 

(a) all of the warrants and representations of BJNTY and BJNTY Shareholders
being true, correct, complete and accurate; and

 

(b) receipt of capital verification report of BJNTY evidencing BJNTY
Shareholders’ contribution of $10 million registered capital to BJNTY;

 

(c) full and timely performance by BJNTY and BJNTY Shareholders of all of their
obligations and covenants under this Agreement.

 

2.04 Closing Conditions of BJNTY Shareholders

 

(a) all of the warrants and representations of Parent being true, correct,
complete and accurate; and

 

(b) full and timely performance by Parent of all of their obligations and
covenants under this Agreement.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE PARENT

 

3.01 Valid Issuance of Capital Stock.  The total number of all classes of
capital stock which the Parent has authority to issue is 50,000,000 Parent
Shares of Common Stock.  As of the date hereof, the Parent has 22,412,000 shares
of Common Stock issued and outstanding.  All of the issued shares of capital
stock of the Parent have been duly authorized, validly issued, and are fully
paid and non-assessable. 

 



2 

 

 

3.02 Organization and Qualification.  The Parent is a corporation duly
incorporated and existing in good standing under the laws of Nevada and has the
requisite corporate power to own its properties and assets and to carry on its
business as now being conducted. 

 

3.03  Legend. Each certificate representing the Restricted Parent Shares (as
defined below) shall be endorsed with the following legends, in addition to any
other legend required to be placed thereon by applicable federal or state
securities laws:

 

“THESE SECURITIES ARE BEING OFFERED TO BJNTY SHAREHOLDERSS WHO ARE NOT U.S.
PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“THE SECURITIES ACT”) AND WITHOUT REGISTRATION WITH THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE
UPON REGULATION S PROMULGATED UNDER THE SECURITIES ACT.”

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM
REGISTRATION.  HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.”

 

3.04 Registration of Registrable Securities. If the Parent proposes to register
any of its Common Stock (other than pursuant to a registration on Form S-4 or
S-8 or any successor form), it will give prompt written notice to BJNTY
Shareholders of its intention to effect such registration (the “Incidental
Registration”). Within ten business days of receiving such written notice of an
Incidental Registration, the BJNTY Shareholders may make a written request (the
“Registration Request”) that the Parent include in the proposed Incidental
Registration all, or a portion, of 300,000 Parent Shares (“Registrable
Securities”) owned by BJNTY Shareholders (which Registration Request shall set
forth the Registrable Securities intended to be disposed of by the BJNTY
Shareholders and the intended method of disposition thereof).

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF BJNTY SHAREHOLDERS AND BJNTY

 

4.01 BJNTY Shareholders.  The information concerning each BJNTY Shareholder
provided by each BJNTY Shareholder to the Parent is true, complete and accurate
in all respects.  Each BJNTY Shareholder has provided to the Parent a true,
complete and accurate copy of his, her or its People’s Republic of China
identification card or other valid photo identification. 

 

4.02 Intent.  Each BJNTY Shareholder is purchasing the Parent Shares solely for
investment purposes, for each BJNTY Shareholder’s own account and not for the
account or benefit of any U.S. Person (as defined below) or any other person or
entity (whether located in the People’s Republic of China or elsewhere), and not
with a view towards the distribution or dissemination thereof.  Each BJNTY
Shareholder has no present arrangement to sell the Parent Shares to or through
any person or entity.  Each BJNTY Shareholder understands that the Parent Shares
must be held indefinitely unless such Parent Shares are resold in accordance
with the provisions of Regulation S, are subsequently registered under the
Securities Act or an exemption from registration is available. 

 



3 

 

 

4.03 No Obligation to Register Parent Shares.  Each BJNTY Shareholder
understands, except as set forth in Section 3.05 of this Agreement, that the
Parent is under no obligation to register the Restricted Parent Shares under the
Securities Act, or to assist each BJNTY Shareholder in complying with the
Securities Act or the securities laws of any state of the United States or of
any foreign jurisdiction. 

 

4.04 Investment Experience.  Each BJNTY Shareholder, or each BJNTY Shareholder’s
professional advisors, have such knowledge and experience in finance,
securities, taxation, investments and other business matters as to evaluate
investments of the kind described in this Agreement.  By reason of the business
and financial experience of each BJNTY Shareholder or his or her professional
advisors (who are not affiliated with or compensated in any way by the Parent or
any of its affiliates or selling agents), each BJNTY Shareholder can protect his
or her own interests in connection with the transactions described in this
Agreement.  Each BJNTY Shareholder is able to afford the loss of his, her or its
entire investment in the Parent Shares. 

 

4.05 Independent Investigation.  Each BJNTY Shareholder, in making the decision
to purchase the Parent Shares, has relied upon an independent investigation of
the Parent and has not relied upon any information or representations made by
any third parties or upon any oral or written representations or assurances from
the Parent, its officers, directors or employees or any other representatives or
agents of the Parent, other than as set forth in this Agreement and the exhibits
and schedules attached hereto.  Each BJNTY Shareholder is familiar with the
business, operations and financial condition of the Parent and has had an
opportunity to ask questions of, and receive answers from, the Parent’s officers
and directors concerning the Parent and the terms and conditions of the offering
of the Parent Shares and has had full access to such other information
concerning the Parent as each BJNTY Shareholder has requested. 

 

4.06 Authority.  This Agreement has been validly authorized, executed and
delivered by each BJNTY Shareholder and is a valid and binding agreement
enforceable in accordance with its terms, subject to the general principles of
equity and to bankruptcy or other laws affecting the enforcement of creditors’
rights generally. The execution, delivery and performance of this Agreement by
each BJNTY Shareholder does not and will not conflict with, violate or cause a
breach of any agreement, contract or instrument to which each BJNTY Shareholder
is a party.  The entering into of this Agreement and the transactions
contemplated hereby do not and will not result in the violation of any of the
terms and provisions of any law applicable to, or the charter or other
organizational documents, bylaws or other governing documents of, each BJNTY
Shareholder or of any agreement, written or oral, to which each BJNTY
Shareholder may be a party or by which each BJNTY Shareholder is or may be
bound. 

 

4.07 Not a Broker-Dealer.  Neither BJNTY Shareholders is a registered
representative under the Financial Industry Regulatory Authority (“FINRA”), a
member of FINRA or associated or Affiliated (as defined below) with any member
of FINRA, nor a broker-dealer registered with the SEC under the Exchange Act of
1934 (“Exchange Act”) or engaged in a business that would require it to be so
registered, nor is it an Affiliate of a broker-dealer or any Person engaged in a
business that would require it to be registered as a broker-dealer.  In the
event such BJNTY Shareholders is a member of FINRA, or associated or Affiliated
with a member of FINRA, such BJNTY Shareholders agrees, if requested by FINRA,
to sign a lock-up, the form of which shall be satisfactory to FINRA with respect
to the Securities. “Affiliate” means, with respect to any specified Person: (i)
if such Person is an individual, the spouse of that Person and, if deceased or
disabled, his heirs, executors, or legal representatives, if applicable, or any
trusts for the benefit of such individual or such individual’s spouse and/or
lineal descendants, or (ii) otherwise, another Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Person specified. As used in this definition,
“control” shall mean the possession, directly or indirectly, of the power to
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities or by contract or other written instrument.
“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability Parent, limited liability partnership,
joint-stock Parent, trust or unincorporated organization. 

 



4 

 

 

4.08 Not an Underwriter.  Neither BJNTY Shareholders is an underwriter of the
Parent Shares, nor is it an affiliate of an underwriter of the Parent Shares. 

 

4.09 No Advice from Parent.  Each BJNTY Shareholder acknowledges that he, she or
it has received, and fully and carefully reviewed and understands, copies of the
Parent’s filings with the Securities and Exchange Commission periodically (the
“SEC Filings”), either in hard copy or electronically through the SEC’s EDGAR
system at http://www.sec.gov. Each BJNTY Shareholder also acknowledges that he,
she or it has had the opportunity to review this Agreement, the exhibits hereto
and the transactions contemplated by this Agreement with each BJNTY
Shareholder’s own legal counsel and investment and tax advisors.  Except for any
statements or representations of the Parent made in this Agreement, each BJNTY
Shareholder is relying solely on such counsel and advisors and not on any
statements or representations of the Parent or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction. Each BJNTY Shareholder has consulted, to the extent deemed
appropriate by each BJNTY Shareholder, with each BJNTY Shareholder’s own
advisers as to the financial, tax, legal and related matters concerning an
investment in the Securities and on that basis believes that its investment in
the Securities is suitable and appropriate for each BJNTY Shareholder. 

 

4.10 Regulation S Exemption.  Each BJNTY Shareholder understands that the Parent
Shares are being offered and sold to him, her or it in reliance on an exemption
from the registration requirements of United States federal and state securities
laws under Regulation S promulgated under the Securities Act and that the Parent
is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of each BJNTY Shareholder set
forth herein in order to determine the applicability of such exemptions and the
suitability of each BJNTY Shareholder to acquire the Parent Shares.  In this
regard, each BJNTY Shareholder represents, warrants and agrees that: 

 

(i)           Neither BJNTY Shareholders is a U.S. Person  or an affiliate (as
defined in Rule 501(b) under the Securities Act) of the Parent and is not
acquiring the Parent Shares for the account or benefit of a U.S. Person.  A
“U.S. Person” means any one of the following:

 



5 

 

 

(A)           any natural person resident in the United States of America;

 

(B)           any partnership, limited liability Parent, corporation or other
entity organized or incorporated under the laws of the United States of America;

 

(C)           any estate of which any executor or administrator is a U.S.
Person;

 

(D)           any trust of which any trustee is a U.S. Person;

 

(E)           any agency or branch of a foreign entity located in the United
States of America;

 

(F)           any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person;

 

(G)           any discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 

(H)           any partnership, Parent, corporation or other entity if:

 

(1)           organized or incorporated under the laws of any foreign
jurisdiction; and

 

(2)           formed by a U.S. person principally for the purpose of investing
in securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited BJNTY Shareholderss (as defined in Rule
501(a) under the Securities Act) who are not natural persons, estates or trusts.

 

(ii)           At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement, each
BJNTY Shareholder was outside of the United States.

 

(iii)           Neither BJNTY Shareholders will, during the period commencing on
the date of issuance of the Parent Shares and ending on the six-month
anniversary of such date, or such shorter period as may be permitted by
Regulation S or other applicable securities law (the “Restricted Period”),
offer, sell, pledge or otherwise transfer the Parent Shares in the United
States, or to a U.S. Person for the account or for the benefit of a U.S. Person,
or otherwise in a manner that is not in compliance with Regulation S.

 

(iv)          Each BJNTY Shareholder will, after expiration of the Restricted
Period, offer, sell, pledge or otherwise transfer the Parent Shares only
pursuant to registration under the Securities Act or an available exemption
therefrom and in accordance with all applicable state and foreign securities
laws.

 

(v)           Neither BJNTY Shareholders was in the United States engaged in,
and prior to the expiration of the Restricted Period will not engage in, any
short selling of or any hedging transaction with respect to the Parent Shares,
including without limitation, any put, call or other option transaction, option
writing or equity swap.

 



6 

 

 

(vi)           Neither BJNTY Shareholders nor or any person acting on his behalf
has engaged, nor will engage, in any directed selling efforts to a U.S. Person
with respect to the Parent Shares and each BJNTY Shareholder and any person
acting on his or her behalf have complied and will comply with the “offering
restrictions” requirements of Regulation S under the Securities Act.

 

(vii)           The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.

 

(viii)           Neither BJNTY Shareholderss nor any person acting on its behalf
has undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Parent
Shares.  Each BJNTY Shareholder agrees not to cause any advertisement of the
Parent Shares to be published in any newspaper or periodical or posted in any
public place and not to issue any circular relating to the Parent Shares, except
such advertisements that include the statements required by Regulation S under
the Securities Act, and only offshore and not in the U.S. or its territories,
and only in compliance with any local applicable securities laws.

 

4.11 No Advertisements.  Neither BJNTY Shareholders is purchasing the Parent
Shares as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio or via the Internet, or presented at any
seminar or meeting, and is not aware of any public advertisement or general
solicitation in respect of the Parent or its securities. 

 

4.12 Legend.  Each BJNTY Shareholder acknowledges and agrees that 1,300,000
Parent Shares (“Restricted Parent Shares”) shall bear a restricted legend (the
“Legend”), in the form and substance as set forth in Section 3, prohibiting the
offer, sale, pledge or transfer of the securities, except (i) pursuant to an
effective registration statement filed under the Securities Act, (ii) in
accordance with the applicable provisions of Regulation S, promulgated under the
Securities Act, (iii) pursuant to an exemption from registration provided by
Rule 144 under the Securities Act (if available), and (iv) pursuant to any other
exemption from the registration requirements of the Securities Act or for estate
planning purposes (subject to any escrow restrictions). 

 

4.13 Economic Considerations.  Neither BJNTY Shareholders is relying on the
Parent, or its affiliates or agents with respect to economic considerations
involved in this investment.  Each BJNTY Shareholder has relied solely on his or
her own advisors. 

 

4.14 Compliance with Laws.  Any resale of the Parent Shares during the
“distribution compliance period” as defined in Rule 902(f) to Regulation S shall
only be made in compliance with exemptions from registration afforded by
Regulation S.  Further, any such sale of the Parent Shares in any jurisdiction
outside of the United States will be made in compliance with the securities laws
of such jurisdiction.  Neither BJNTY Shareholders will offer to sell or sell the
Parent Shares in any jurisdiction unless each BJNTY Shareholder obtains all
required consents, if any. Each BJNTY Shareholder acknowledges that such BJNTY
Shareholders is familiar with Rule 144 (“Rule 144”) under the Securities Act,
and has been advised that Rule 144 permits resales only under certain
circumstances. Each BJNTY Shareholder understands that to the extent that Rule
144 is not available, such BJNTY Shareholders will be unable to sell any
Securities without either registration under the Securities Act or the existence
of another exemption from such registration requirement. 

 



7 

 

 

4.15 Investment Commitment.  Each BJNTY Shareholder's overall commitment to
investments which are not readily marketable is not disproportionate to each
BJNTY Shareholder's net worth, and an investment in the Parent Shares will not
cause such overall commitment to become excessive. 

 

4.16 Receipt of Information.  Each BJNTY Shareholder has received all documents,
records, books and other information pertaining to each BJNTY Shareholder’s
investment in the Parent that has been requested by each BJNTY Shareholder.

 

4.17 Information Available.  Each BJNTY Shareholder acknowledges it has availed
itself of full access to the Parent’s public reports filed with the SEC, which
reports can be retrieved from commercial document retrieval services and at the
website maintained by the SEC at http://www.sec.gov. 

 

4.18 No Reliance.  Other than as set forth herein, each BJNTY Shareholder is not
relying upon any other information, representation or warranty by the Parent or
any officer, director, stockholder, agent or representative of the Parent in
determining to invest in the Parent Shares.  Each BJNTY Shareholder has
consulted, to the extent deemed appropriate by each BJNTY Shareholder, with each
BJNTY Shareholder’s own advisers as to the financial, tax, legal and related
matters concerning an investment in the Parent Shares and on that basis believes
that its investment in the Parent Shares is suitable and appropriate for each
BJNTY Shareholder. 

 

4.19 No Governmental Review.  Each BJNTY Shareholder is aware that no federal or
state agency has (i) made any finding or determination as to the fairness of
this investment, (ii) made any recommendation or endorsement of the Parent
Shares or the Parent, or (iii) guaranteed or insured any investment in the
Parent Shares or any investment made by the Parent.

 

4.20 Potential Loss of Investment.  Each BJNTY Shareholder understands that an
investment in the Parent Shares is a speculative investment which involves a
high degree of risk and the potential loss of his or her entire investment. Each
BJNTY Shareholder has considered carefully and understands the risks associated
with an investment in the Parent Shares as set forth in the Parent’s SEC
Filings.

 

4.21 Finder’s Fees. Neither BJNTY Shareholders has incurred any liability for
commissions or other fees to any finder, broker or agent in connection with the
transactions contemplated by this Agreement except the Finder’s Agreement which
will be entered into separately.

 



8 

 

 

4.22 Organization and Qualification.  BJNTY is a corporation duly incorporated
and existing in good standing under the laws of the People’s Republic of China
and has the requisite corporate power to own its properties and assets and to
carry on its business as now being conducted. 

 

4.23 Authority.  This Agreement has been validly authorized, executed and
delivered by the board of directors and officers of BJNTY and is a valid and
binding agreement enforceable in accordance with its terms, subject to the
general principles of equity and to bankruptcy or other laws affecting the
enforcement of creditors’ rights generally. The execution, delivery and
performance of this Agreement by BJNTY does not and will not conflict with,
violate or cause a breach of any agreement, contract or instrument to which
BJNTY is a party.   The entering into of this Agreement and the transactions
contemplated hereby do not and will not result in the violation of any of the
terms and provisions of any law applicable to, or the charter or other
organizational documents, bylaws or other governing documents of, BJNTY or of
any agreement, written or oral, to which BJNTY may be a party or by which BJNTY
is or may be bound. 

 

ARTICLE V.
COVENANTS OF THE PARENT

 

5.01 Investment in BJNTY. The Parent shall use the gross proceeds from a private
placement of up to two million shares of Common Stock of the Parent at an
offering price of $5.00 per share for the sole purpose of operations of BJNTY.

 

5.02 Board Seats. The BJNTY Shareholders are entitled to designate one qualified
director to the board of directors of the Parent and one qualified director to
the board of directors of BJNTY. The Parent shall determine whether such
candidate is qualified at its sole discretion which the Parent may not
unreasonable withhold. The Parent shall appoint such qualified candidate to the
Parent’s board of Directors and cause such candidate to be appointed to the
BJNTY’s board of directors within 30 days of the BJNTY Shareholders’ written
notice of such designation.

 

5.03 Retention of BJNTY Shareholders and their Designees. The Parent shall enter
into employment agreements (“Employment Agreements”) with the BJNTY Shareholders
and/or their designees (“BJNTY Management Team”) pursuant to which such
individuals shall be part of the management team of BJNTY and entitled to
certain performance based restricted stock as set forth therein. The Employment
Agreements shall provide the Parent may not terminate the Employment Agreements
other than “Good Reason” including but not limited to such employee’s violation
of applicable laws and material breach of the Employment Agreements. In
principal, the BJNTY Management Team shall be entitled to such number of
restricted stock which shall equal to three times of the net income of BJNTY
valued at no less than 80% of the volume weighted average price of the Common
Stock within 30 trading days at the end of each fiscal year end of 2016, 2017
and 2018, and no higher than $5 per share.

 

5.04 Exchange Listing. The Parent shall list its Common Stock on NYSE by
February 28 2017

 



9 

 

 

ARTICLE VI.
COVENANTS OF THE BJNTY SHAREHOLDERSS

 

6.01 No Pledge of Parent Shares. The BJNTY Shareholders shall not, without the
Parent’s written consent, use the Parent Shares as collateral in any form for
any personal debt, mortgage or any purpose.

 

6.02 Commitment to BJNTY. The BJNTY Shareholderss shall dedicate their resources
and best efforts in the management and operation of BJNTY and shall cause their
designees who shall enter into the Employment Agreements and undertake to use
their best efforts in providing the services as contemplated in their respective
Employment Agreement. The BJNTY Shareholderss shall use their best efforts to
facilitate BJNTY to obtain all necessary governmental authorization, permit,
licenses including but not limited to advertisement business license (广告经营许可证),
license of Internet news information services or the information (互联网新闻信息服务许可证),
information internet broadcasting program license(信息网络传播视听节目许可证).

 

6.03 Non-Compete BJNTY Management Team shall enter into Employment Agreements
with the Parent and/or BJNTY which shall have customary non-compete restrictions
during the term of their respective employment and two years after termination
of the employment.

 

ARTICLE VII.
INDEMNIFICATION

 

7.01 The Parent’s Indemnification. In addition to all other sums due hereunder
or provided for in this Agreement, the Parent (the “Parent Indemnifying Party“)
agrees to indemnify and hold harmless the BJNTY Shareholderss and their
officers, directors, agents, employees, subsidiaries, partners and controlling
persons and the BJNTY Shareholderss (together with the Parent Indemnifying Party
“Indemnifying Party”) agree to indemnify and hold harmless the Parent, its
affiliate and their officers, directors, agents, employees, subsidiaries,
partners and controlling persons (each, a “Indemnified Party”) to the fullest
extent permitted by law, from and against any and all out-of-pocket losses,
claims, damages, expenses (including reasonable fees, disbursements and other
charges of counsel) or other liabilities (collectively, “Liabilities”) resulting
from or arising out of (a) any breach of any representation or warranty,
covenant or agreement of the Indemnifying Party in this Agreement or (b) any
investigation or proceeding against the Indemnifying Party or any Indemnified
Party and arising out of or in connection with this Agreement, whether or not
the transactions contemplated by this Agreement are consummated, which
investigation or proceeding requires the participation of, or is commenced or
filed against, any Indemnified Party because of this Agreement or such other
documents and the transactions contemplated hereby or thereby, provided, that
the Indemnifying Party shall not be liable under this Section 7.01 to an
Indemnified Party for any liabilities resulting primarily from any actions that
involved the gross negligence or willful misconduct of such Indemnified Party;
and provided, further, that if and to the extent that such indemnification is
unenforceable for any reason, the Indemnifying Party shall make the maximum
contribution to the payment and satisfaction of such Liabilities for which it
would otherwise be liable hereunder which shall be permissible under applicable
laws. In connection with the obligation of the Indemnifying Party to indemnify
for Liabilities as set forth above, the Indemnifying Party further agrees, upon
presentation of appropriate invoices containing reasonable detail, to reimburse
each Indemnified Party for all such Liabilities (including reasonable fees,
disbursements and other charges of counsel) as they are incurred by such
Indemnified Party; provided, that if an Indemnified Party is reimbursed
hereunder for any Liabilities, such reimbursement of Liabilities shall be
refunded to the extent it is finally judicially determined that the Liabilities
in question resulted primarily from the willful misconduct or gross negligence
of such Indemnified Party.

 



10 

 

 

7.02 Notification. Each Indemnified Party under this Article VII will, promptly
after the receipt of notice of the commencement of any action, investigation,
claim or other proceeding against such Indemnified Party in respect of which
indemnity may be sought from the Indemnifying Party under this Article VII,
notify the Indemnifying Party in writing of the commencement thereof. The
omission of any Indemnified Party so to notify the Indemnifying Party of any
such action shall not relieve the Indemnifying Party from any liability which it
may have to such Indemnified Party under this Article VIII unless, and only to
the extent that, such omission results in the Indemnifying Party’s forfeiture of
substantive rights or defenses or the Indemnifying Party is otherwise
irrevocably prejudiced in defending such proceeding. In case any such action,
claim or other proceeding shall be brought against any Indemnified Party and it
shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to assume the defense thereof at its own
expense, with counsel satisfactory to the Indemnifying Party; provided, that any
Indemnified Party may, at its own expense, retain separate counsel to
participate in such defense. Notwithstanding the foregoing, in any action, claim
or proceeding in which both the Indemnifying Party, on the one hand, and an
Indemnified Party, on the other hand, is, or is reasonably likely to become, a
party, such Indemnified Party shall have the right to employ separate counsel at
the Indemnifying Party’s expense and to control its own defense of such action,
claim or proceeding if, (a) the Indemnifying Party has failed to assume the
defense and employ counsel as provided herein, (b) the Indemnifying Party has
agreed in writing to pay such fees and expenses of separate counsel or (c) in
the reasonable opinion of counsel to such Indemnified Party, a conflict or
likely conflict exists between the Indemnifying Party, on the one hand, and such
Indemnified Party, on the other hand, that would make such separate
representation advisable, provided, however, that the Indemnifying Party shall
not in any event be required to pay the fees and expenses of more than one
separate counsel (and if deemed necessary by such separate counsel, appropriate
local counsel who shall report to such separate counsel). The Indemnifying Party
agrees that it will not, without the prior written consent of an Indemnified
Party, settle, compromise or consent to the entry of any judgment in any pending
or threatened claim, action or proceeding relating to the matters contemplated
hereby (if such Indemnified Party is a party thereto or has been actually
threatened to be made a party thereto) unless such settlement, compromise or
consent includes an unconditional release of such Indemnified Party from all
liability arising or that may arise out of such claim, action or proceeding. The
Indemnifying Party shall not be liable for any settlement of any claim, action
or proceeding effected against an Indemnified Party without the prior written
consent of the Indemnifying Party. The rights accorded to Indemnified Parties
hereunder shall be in addition to any rights that any Indemnified Party may have
at common law, by separate agreement or otherwise.

 



11 

 

 

ARTICLE VIII.
BJNTY Shareholders’ SELLBACK OPtion

 

8.01 In the event the Parent fails to cause the Common Stock to be listed on
NYSE by February 28, 2017, the BJNTY Shareholders have the option to sell the
Parent Shares to the Parent in exchange for the Exchange Share. The BJNTY
Shareholders shall notify the Parent of their exercise of such option in writing
and delivered pursuant to Section 9.02 hereto.

 

ARTICLE IX.
MISCELLANEOUS

 

9.01 Governing Law. This Agreement shall be governed by and construed in all
respects by the internal laws of the State of New York (except for the proper
application of the United States federal securities laws), without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.

 

9.02 Notices, Etc. Unless otherwise specified within a provision of this
Agreement all notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is electronically or mechanically
generated and kept on file by the sending party); (iii) three Business Days
after deposit with the United States Mail when sent by registered or certified
mail; or (iv) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Parent:

 

NowNews Digital Media Technology Co., Ltd.

4F, No. 32, Ln. 407, Sec. 2.

Tiding Road, Neihu District, Taipei City, Taiwan

Attention: David Shih

 

With a copy to:

Sichenzia Ross Friedman Ference LLP

61 Broadway 32nd Floor New York, NY 10006

Attention: Jay M. Kaplowitz, Esq.

 

If to each BJNTY Shareholder:

 

Ming Gao

Room 1703 Sunshine Fortune Tower

63-7 Xidawang Road

Chaoyang Beijing

 



12 

 

 

Xi Chen

Room 1703 Sunshine Fortune Tower

63-7 Xidawang Road

Chaoyang Beijing

 

 

9.03 Amendments and Waivers.

 

(a) This Agreement may be terminated, amended or modified, by a written
instrument executed by (a) the Parent, and (b) each BJNTY Shareholder.

 

(b) Any obligation of the Parent under this Agreement may be waived or excused
by each BJNTY Shareholder.

 

9.04 Certain Expenses. Each party shall be responsible for their own costs and
expenses.

 

9.05 Section and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

9.06 Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

9.07 Severability. If any provision of this Agreement is held by final judgment
of a court of competent jurisdiction to be invalid, illegal or unenforceable,
such invalid, illegal or unenforceable provision shall be severed from the
remainder of this Agreement, and the remainder of this Agreement shall be
enforced. In addition, the invalid, illegal or unenforceable provision shall be
deemed to be automatically modified, and, as so modified, to be included in this
Agreement, such modification being made to the minimum extent necessary to
render the provision valid, legal and enforceable. Notwithstanding the
foregoing, however, if the severed or modified provision concerns all or a
portion of the essential consideration to be delivered under this Agreement by
one party to the other, the remaining provisions of this Agreement shall also be
modified to the extent necessary to equitably adjust the parties’ respective
rights and obligations hereunder.

 

9.08 Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

 

9.09 Entire Agreement. This Agreement constitute the entire agreement between
the parties with respect to the subject matter hereof and thereof. All
proposals, negotiations and representations (if any) made prior, and with
reference to the subject matter of this Agreement, are merged herein. This
Agreement has been negotiated by the parties and their respective counsel and
will be interpreted fairly in accordance with its terms and without any strict
construction in favor of or against either party. Neither the Parent nor each
BJNTY Shareholder shall be bound by any oral agreement or representation,
irrespective of when made.

 



13 

 

 

9.10 Survival of Representations, Warranties and Covenants. All of the
representations and warranties made herein shall survive the execution and
delivery of this Agreement, any investigation by or on behalf of each BJNTY
Shareholder, or acceptance of the Parent Shares of Common Stock and payment
therefore and shall survive until such time as the Parent Shares of Common Stock
have been sold or redeemed in full in cash. All covenants and indemnities made
herein shall survive in perpetuity, unless otherwise provided in this Agreement.

 

9.11 Remedies Cumulative. No failure or delay on the part of the Parent or each
BJNTY Shareholder in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the Parent or each BJNTY Shareholder at law, in equity or
otherwise.

 

9.12 Further Assurances. Each of the parties shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any governmental authority) as may be reasonably
required or desirable to carry out or to perform the provisions of this
Agreement.

 

9.13 Disputes. The parties agree that all disputes arising under this Agreement
shall be submitted to a court of competent jurisdiction located in New York, New
York.

 

9.14 WAIVER OF JURY TRIAL. EACH OF THE PARTIES WAIVES ITS RIGHTS TO TRIAL BY
JURY AND AGREES TO SUBMIT ANY LAWSUIT TO TRIAL BEFORE THE COURT AND WITHOUT A
JURY.

 

[remainder of page intentionally left blank]

 

 

 

 

 

 

14 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

NowNews Digital Media Technology Co., Ltd.

 

By:_____/s/ Shuo-Wei Shih ____________________

Name: _____ Shuo-Wei Shih ______________

Title: ____Chief Executive Officer_______________

 

 

BJNTY SHAREHOLDERSS:

 

Ming Gao

 

By:_______/s/ Ming Gao__________________

 

Xi Chen

 

By:_____/s/ Xi Chen____________________

 

 



15 

 

 